Citation Nr: 0944198	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  02-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from February 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

A Board decision dated in September 2007 denied the Veteran's 
claim for service connection for an acquired psychiatric 
disability, to include PTSD and anxiety disorder, and 
remanded his claim for hypertension, claimed as secondary to 
service connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the remand portion of the Board's September 2007 decision, 
the RO was instructed, among other things, to obtain a VA 
medical opinion as to whether it is at least as likely as not 
that the Veteran's current hypertension disability is 
aggravated by the Veteran's service-connected diabetes 
mellitus.  The Veteran was provided a VA examination in April 
2009 and the examiner provided a diagnosis of hypertension 
and opined that the Veteran's hypertension was not caused by 
or a result of the Veteran's diabetes mellitus.  The 
examiner, however, provided no opinion as to whether there is 
any aggravation of the Veteran's hypertension by the service-
connected diabetes mellitus.  Because such an opinion was 
specifically requested by the Board in its September 2007 
remand, in this case the failure to provide such an opinion 
constituted a violation of Stegall v. West, 11 Vet. App. 
268(1998).  

The Board further notes that in an October 2009 informal 
hearing presentation the Veteran's representative 
specifically asserted that the Veteran's claim should be 
remanded for the requested medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the 
examiner that provided the April 2009 VA 
medical examination of the Veteran.  
Request that he review his examination 
report and the medical evidence of record.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's hypertension is aggravated 
by the service-connected diabetes 
mellitus.  If the April 2009 VA examiner 
is not available, send the Veteran's 
claims file to an appropriate examiner and 
the new VA examiner, based on his 
examination of the Veteran's medical 
record, should express an opinion as to 
whether it is at least as likely as not 
that the Veteran's hypertension is 
aggravated by the service-connected 
diabetes mellitus.  

2.  After the above development has been 
accomplished, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


